Exhibit 10.2

OFFICE LEASE AGREEMENT

LEASE AGREEMENT (this “Lease”) made as of this ___ day of ____________, 2007, by
and between ______________________________, a ______________ corporation with
its principal place of business located at ___________________________
(“Landlord”) and Butler Services, Inc. a corporation organized under the laws of
the State of Delaware (“Tenant”), with its principal place of business located
at 110 Summit Avenue, Montvale, New Jersey 07645.

A.            WHEREAS, Landlord owns certain land and buildings at 110 Summit
Avenue, Montvale, New Jersey (collectively the “Buildings”)

B.            WHEREAS, Landlord desires to lease to Tenant a portion of the
Buildings as hereinafter described; and

C.            WHEREAS, Tenant desires to rent and hire from Landlord a portion
of the Buildings described hereinafter.

NOW THEREFORE, in consideration of the promises, covenants, terms and conditions
set forth herein the parties hereto agree as follows:

ARTICLE ONE

DESCRIPTION OF LEASED PREMISES

1.01     Landlord leases to Tenant and Tenant takes and hires from Landlord,
(i.) a total of approximately Eleven Thousand Five Hundred Sixty-One (11,561)
rentable square feet of office space, approximately Four Thousand One Hundred
Twenty (4,120) rentable square feet of which is located on the second floor in
the southerly Building (the “Second Floor Premises”), approximately One Thousand
Four Hundred Twenty-Six (1,426) rentable square feet of which is located in the
rear portion on the first floor of the northerly Building and approximately
2,513 rentable square feet of which is located in the front portion of the first
floor of the northerly Building (collectively, the “First Floor Premises”), each
as more particularly identified in Attachment A and approximately 3,502 rentable
square feet of which is located in the basement in the southerly Building (the
“Basement Office Premises”), more particularly identified in Attachment A and
(ii) approximately five thousand (5,000) rentable square feet of storage space
in the southerly Building, as more particularly identified in Attachment A (the
“Basement Storage Premises”). Collectively the Basement Office Premises, the
Basement Storage Premises and the First and Second Floor Premises are referred
to as the “Premises”.

1.02     Tenant shall be entitled to occupy without charge a total of
forty-seven (47) automobile parking spaces in Landlord’s parking lot for the
Buildings. Twelve (12) of Tenant’s forty-seven (47) parking spaces will be
reserved for Tenant’s use only in the area shown on the diagram annexed hereto
as Attachment D (“Tenant’s Reserved Parking Area”). Landlord shall have no
obligation or liability to enforce or police Tenant’s Reserved Parking Area
other than by marking and/or signage. Tenant Reserved Parking Area will be
marked with clear signage or markings on the pavement. Tenant shall be entitled
to continue to use the storage space in the basement that it currently uses.

 

 

--------------------------------------------------------------------------------

1.03     Tenant, its agents, servants, employees and invitees shall have the
right of ingress and egress on, through and over all common use areas of the
Buildings to and from the Premises 24 hours per day 365 days per year subject to
applicable laws.

ARTICLE TWO

CONDITION OF PREMISES

2.01     Tenant acknowledges that it has been afforded an opportunity to inspect
the Premises and accepts the Premises “AS IS” and as suited for Tenant’s
intended use thereof.

ARTICLE THREE

TERM OF LEASE

3.01     The term of this Lease for the Premises (the “Term”) shall commence on
_____________, 2008 (the “Commencement Date”) and shall expire on____________ ,
2015 (the “Expiration Date”) unless sooner terminated as provided herein.

ARTICLE FOUR

RENT

4.01     Tenant shall pay to Landlord during the Term of this Lease annual base
rental initially equal to One Hundred Eighty-Three Thousand and 00/100
($183,000.00) Dollars per annum ($15,250.00 per month) commencing on the
Commencement Date. No rent of any kind whatsoever, whether annual base rental or
additional rental, shall be payable on the Basement Storage Premises. On each
anniversary of the Commencement Date, the annual base rental shall be increased
by 3%. If the management agreement between Butler Services, Inc. (as affiliate
of Tenant), as manager (the “Manager”) and Landlord, as owner covering the
Buildings is terminated, other than because of the fault of the Landlord, as
owner thereunder or Landlord’s sale of the Buildings, the annual base rent shall
be increased by Fifty Thousand and 00/100 ($50,000) Dollars per annum from and
after the date of termination through and including the Expiration Date.

4.02     In addition to the base rental set forth in Section 4.01, Tenant shall
pay to Landlord commencing on the Commencement Date additional rental for
electric usage in the amount of One Dollar and 50/100 ($1.50) per rentable
square foot per annum (the “Electric Charge”), payable in equal consecutive
monthly installments during the Term of this Lease. Tenant shall also pay to
Landlord additional rent hereinafter provided in this Lease.

4.03     Annual base rental shall be payable in equal monthly installments on
the first day of each month during the Term. All base rental and regularly
occurring additional rental payments and service fees (collectively, “rent”) set
forth in this Lease are due on the first day of each month, in advance, without
demand or notice. Payments shall be made to Landlord at the address set forth
above in full without deduction or offset of any kind or nature, except as
otherwise set forth herein. In addition to any other remedies available to
Landlord, any payment of rent which is ten (10) business days late shall
thereafter bear interest at the rate of 7% per annum or the maximum interest
rate allowed by law, whichever is less (the “Interest Rate”). All rents shall be
subject to pro rata adjustments for partial months, if any.

 

2

 

--------------------------------------------------------------------------------

ARTICLE FIVE

INTENTIONALLY BLANK

ARTICLE SIX

USE OF PREMISES

6.01     Tenant shall use the Premises for office and related use and uses
ancillary thereto. Tenant shall not use nor permit the Premises or any part
thereof to be used for any purposes other than those set forth herein. Tenant
shall neither permit on the Premises any act, sale or storage that may be
prohibited under standard forms of fire insurance policies nor use the Premises
for any such purpose or for any purpose that would cause an increase in
Landlord’s or Landlord’s insurance premiums. In addition, no use shall be made
nor permitted to be made by Tenant that shall result in: (1) waste on the
Premises, (2) a public or private nuisance that may unreasonably disturb the
quiet enjoyment of other tenants in the Buildings, (3) improper, unlawful, or
objectionable use, including sale, storage or preparation of food, alcoholic
beverages, or materials generating an odor on the premises, or (4) unreasonable
noises or vibrations that may disturb other tenants.

6.02     Tenant warrants, represents, covenants and agrees that Tenant shall
not, at any time during the Term of this Lease or any extensions, renewals, or
modifications thereof, use, store, treat, transport manufacture, handle or
produce any hazardous substance (as defined below) on the Premises other than
customary office or cleaning products in small quantities and in accordance with
all laws.

The term “hazardous substance” shall mean any substance deemed hazardous under
any of the following statutes, or under any other statute or regulation of any
governmental authority: the Comprehensive Environmental Response, Compensation
and Liability Act, 42 USC § 9601 et seq.; the Resource Conservation and Recovery
Act, 42 USC § 6901 et seq.; the Hazardous Material Transportation Act, 49 USC §
1801 et seq.; and the Toxic Substances Control Act, 15 USC § 2601 et seq. Tenant
shall not permit, create, or suffer the existence of any condition, which could
subject Landlord or Tenant to a claim, litigation or other liability under any
environmental law including without limitation a “remedial”, “removal” or “clean
up” action, as those terms may be defined in any environmental law.

The term “environmental law” shall mean any federal, state, county or municipal
law or regulation which governs or relates to the environment, land use, zoning,
public health, chemical use, public safety, sanitation, water, air, fish,
wildlife and natural resources.

6.03     Except for any hazardous substances in the Premises that may have been
introduced by Tenant, Landlord represents that, to the best of its knowledge,
the Premises and the Buildings do not contain any hazardous substances except
for certain potential asbestos containing material in the Buildings and
identified and referenced in the environmental report dated February 2006
prepared by Delta Environmental Consultants, Inc. If required under the
Requirements (hereinafter defined) at Landlord’s sole cost and expense, Landlord
shall promptly remove and remediate any hazardous substances in the Premises and
in any shaftways that Tenant will have access to (provided such hazardous
substances were not introduced by Tenant or attributable to Tenant).

 

3

 

--------------------------------------------------------------------------------

ARTICLE SEVEN

ABANDONING PREMISES OR PERSONAL PROPERTY

7.01     If Tenant abandons the Premises for a period in excess of three months
or is dispossessed by process of law, any personal property belonging to Tenant
and left on the Premises shall be deemed abandoned at the option of Landlord and
upon three (3) days notice to Tenant, shall become the property of Landlord.

ARTICLE EIGHT

UTILITIES AND SERVICES

8.01     Landlord shall furnish heat, ventilation and air conditioning to the
Premises for the comfortable occupancy of Tenant on all business days, Monday
through Friday, during the appropriate seasons, between the hours of 8:00 AM and
6:00 PM. The term “comfortable occupancy” shall mean heating, ventilation and
air conditioning within the HVAC specification annexed hereto as Attachment E
subject, however, to (i) Force Majeure (hereinafter defined) and (ii) any
governmental mandated conservation programs. In the event that Tenant desires
heat or air conditioning outside those hours on weekends specified above or
between the hours of 6:00 PM and 8:00 AM on weekdays, Tenant shall so advise
Landlord by 12:00 pm on the business day that overtime services are needed or by
12:00 pm on the Friday prior to the weekend that overtime services are needed.
“Force Majeure” shall mean any and all causes beyond Landlord’s reasonable
control, including delays caused by Tenant, other tenants, governmental
restriction, regulation or control, labor dispute, accident, mechanical
breakdown, shortages or inability to obtain labor, fuel, steam, water,
electricity or materials, acts of God, enemy action, civil commotion, fire or
other casualty.

8.02     Landlord shall furnish all electricity required by Tenant in the normal
conduct of Tenant’s office activities on the Premises. Tenant shall pay for all
electricity separately as provided in Section 4.02.

8.03     Landlord will furnish a reasonable amount of electricity, as Landlord
may determine necessary for lighting the Premises and operating customary small
office machines during ordinary business hours. Tenant shall not install or
operate in the Premises any electrically operated equipment (including without
limitation, electrical heating equipment, refrigeration or cooling equipment,
high intensity lighting, unusual lighting requirements, data processing
equipment, punch card equipment, computers, printing equipment and machinery and
equipment requiring a greater voltage than 110V), other than customary small
office machines, without on each occasion first obtaining Landlord’s prior
written consent thereto. Notwithstanding anything to the contrary contained
herein, Landlord shall supply electricity to the Premises in a quantity that is
not less than a reasonable and customary amount for a class B office building in
the vicinity of the Buildings and in any event not less than is being supplied
on the date of this Lease.

8.04     Landlord shall furnish all hot and cold water for lavatory, cleaning
and drinking purposes without charge. If an additional supply of water is
required by Tenant, Landlord shall install at Tenant’s sole cost and expense a
water meter to register such additional consumption of water, and Tenant shall
pay as additional rent, when and as bills are received, the installation costs
for the water meter, the costs for the additional water consumed, and for the
sewer cost and all other costs and charges based on the added consumption of
water by Tenant.

 

4

 

--------------------------------------------------------------------------------

8.05     Landlord shall provide passenger elevator service 24 hours per day 365
days per year, subject to repair and maintenance shut-downs as may occur from
time to time, which Landlord shall give Tenant at least 10 days advance notice
of any non-emergency scheduled shut down.

8.06     Notwithstanding anything to the contrary in this Lease, if (i) the
Buildings services or utilities are interrupted such that Tenant is unable to
use the Premises (or a portion thereof) for its business operations or if the
Premises shall be rendered inaccessible, in either event, for a period of more
than three (3) consecutive business days and (ii) the cause of such utility or
service interruption or inaccessibility of the Premises is due to Landlord’s
negligence or failure to pay an amount owed by Landlord, then the base rent
shall be abated until such time as such time Tenant is able to use the whole of
the Premises for its business operations and same are accessible.

8.07     Landlord shall operate and maintain in good working order (subject to
normal repair and maintenance) the key card security system in the Buildings and
provide Tenant with sufficient number of key cards for each of Tenant’s
employees and other occupants of the Premises. Notwithstanding the foregoing
sentence, Landlord shall have the right to discontinue the operation and
maintenance of the existing key card system if, and only if, Landlord replaces
such system with another security system that provides a customary and
reasonable level of security for the Buildings. Tenant shall have the right to
install (subject to Landlord’s reasonable consent and requirements of law and
insurance) any additional security systems for the Premises as it deems
necessary, provided such system is customary and reasonable for an office in a
class B office building in the vicinity of the Buildings.

8.08     Landlord shall provide the cleaning services for the Buildings and the
Premises in accordance with the terms of Article 11 below.

ARTICLE NINE

ALTERATIONS AND MODIFICATIONS

9.01     Tenant shall take good care of the Premises and shall not make
alterations to the Premises without the prior written consent of Landlord which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, Tenant shall have the right to make decorative changes (e.g.
painting, carpet, etc.) without Landlord’s consent. All alterations,
improvements, and changes that Tenant may desire shall be done at the expense of
Tenant and shall become the property of Landlord and remain on the Premises,
except that at the option of Landlord, Tenant shall, at Tenant’s expense, remove
from the Premises all specialty alterations not customarily found in an office
build-out of space. Notwithstanding the foregoing, Tenant shall not be required
to remove from the Premises any of the alterations or improvements that exist on
the date of this Lease. In the event Landlord fails to respond to Tenant’s
written request for approval of its proposed alterations within ten (10)
business days after delivery of such request, Tenant may send a second request
for approval to Landlord and in the event Landlord still fails to respond to
Tenant’s request for approval within three (3) business days after delivery of
such second written request, such alteration request shall be deemed approved.
Upon reasonable advance notice, Landlord shall have the right to inspect the
progress Tenant’s alterations. A copy of all plans, permits and appropriate
insurance documentation shall be provided by Tenant to Landlord upon the request
of Landlord. All damage or injury to the Premises by Tenant or any person who
may be in or on the Premises (except for Landlord Parties as hereinafter
defined) shall be paid for by Tenant. Tenant shall, at the termination

 

5

 

--------------------------------------------------------------------------------

of this Lease, surrender the Premises to Landlord broom clean and in as good
condition and repair as existed at the time this Lease was entered into,
ordinary wear and tear and damage due to casualty excepted. “Landlord Parties”
shall mean Landlord’s principals, officers, agents, contractors, servants,
employees, licensees and invitees.

9.02     Tenant shall not suffer nor permit any liens to stand against the
Premises, the Buildings or any part thereof by reason of any work, labor,
services or materials done for, or supplied, or claimed to have been done for,
or supplied to, Tenant or anyone holding the Premises, the Buildings or any part
thereof through or under Tenant.

9.03     In the event that any mechanics’ lien is filed against the Premises or
the Buildings for work claimed to have been done for or materials claimed to
have been furnished to Tenant, Tenant shall discharge such lien at its expense
within thirty (30) days of the date Tenant is advised of such filing, by
payment, filing of the bond required by law, or otherwise.

9.04     Subject to Section 9.01, following the date on which Tenant first
occupies the Premises, Tenant, at its sole cost and expense, except as provided
for in Article Twenty-Eight hereof, shall have the right upon receipt of
Landlord’s consent which consent shall not be unreasonably withheld, conditioned
or delay, to make alterations, additions or improvements to the Premises in
accordance with this Article Nine, that are normal for office use, do not
adversely affect the utility or value of the Premises or the Buildings for
future tenants, do not alter the exterior appearance of the Buildings, are not
for a structural nature, do not require excessive removal expenses and are not
otherwise prohibited under this Lease (collectively, “Alterations”). All such
Alterations shall be made in conformity with the reasonable requirements of
Landlord (including insurance requirements) and applicable Requirements (as
defined in Article 17 below). Once the Alterations have been completed, such
Alterations shall thereafter be included within the designation of Tenant
Improvements and shall be treated as Tenant Improvements.

9.05     Provided the Landlord shall have previously given Tenant written
approval and consent to Alterations in accordance with the terms of this Lease,
any Alterations installed by Tenant during the Term shall be done in strict
compliance with all of the following:

(a)      No such work (other than decorative alterations) shall proceed without
Landlord’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed, of (i) Tenant’s contractor(s); (ii) certificates of
insurance from a company or companies reasonably approved by Landlord, furnished
to Landlord by Tenant’s Contractor(s), for combined single limit bodily injury
and property damage insurance covering comprehensive general liability and
automobile liability, in an amount not less than One Million Dollars
($1,000,000) per person and per occurrence and endorsed to show Landlord as an
additional insured, and for workers’ compensation as required by law, endorsed
to show a waiver of subrogation by the insurer to any claims Tenant’s contractor
may have against Landlord, Landlord’s agents, employees, and other tenants of
the Buildings (provided, however, nothing in this Section 9.05(a) shall release
Tenant of its other insurance obligations hereunder); and (iii) detailed plans
and specifications for such work.

(b)      All such work shall be done in a first class workmanlike manner and in
conformity with a valid building permit and all other permits and licenses when
and where required, copies of which shall be furnished to Landlord before the
work is commenced, and any work not acceptable to any governmental authority or
agency having or exercising jurisdiction over such work, or not

 

6

 

--------------------------------------------------------------------------------

reasonably satisfactory to Landlord, shall be promptly replaced and corrected at
Tenant’s expense. Landlord’s approval or consent to any such work shall not
impose any liability upon Landlord. Except in case of an emergency, no work
shall proceed until and unless Landlord has received reasonable advance notice
that such work is to commence.

(c)      Tenant or its contractors will in no event be allowed to make plumbing,
mechanical or electrical improvements to the Premises, or any structural
modification to the Buildings without first obtaining Landlord’s written consent
which consent shall not be unreasonable withheld, conditioned or delayed.

(d)      All work by Tenant shall be diligently and continuously pursued from
the date of its commencement through its completion but in any event shall be
completely within six (6) months after the date permits are issued by the
applicable governmental authority with respect to such work.

9.06     All Alterations and Tenant Improvements made by or for Tenant, whether
temporary or permanent in character, made either by Landlord or Tenant,
including, but not limited to, all air-conditioning or heating systems,
paneling, decorations, cabling, partitions and railings (except furniture or
movable trade fixtures installed at the expense of Tenant) shall become the
property of the Landlord and shall remain upon, and be surrendered with, the
Premises as a part thereof at the termination of this Lease, without
compensation to Tenant; provided, however, that at the election of Landlord,
exercisable by notice to Tenant, Tenant shall, at Tenant’s sole expense, prior
to the expiration of the Term (or within ten (10) days following the earlier
termination of Lease), remove from the Premises the specialty alterations
installed after the date of this Lease which are not customarily found in office
build-out (such as full kitchens (as opposed to customary pantries) cafeteria,
raised flooring, internal stairways etc.) required by Landlord to be removed,
and repair all damage to the Premises caused by such removal. Landlord shall
have the right, upon earlier termination of this Lease to determine the
condition of the Premises, and to ascertain what removals, if any, Landlord
shall require of Tenant pursuant to the terms hereof.

All Tenant’s personal property, including, but not limited to, movable
furniture, trade fixtures and equipment, not attached to the Buildings or the
Premises, shall be completely removed by Tenant prior to the expiration of the
Term (or within ten (10) days following the earlier termination of this Lease),
provided, however, the Tenant shall repair all damage caused by such removal
prior to the expiration of the Term (or within ten (10) days following the
earlier termination of this Lease), and provided further, that any of Tenant’s
personal property not so removed shall, at the option of Landlord, be deemed
abandoned by Tenant and shall, at Landlord’s option automatically become the
property of Landlord (whereupon Landlord shall then be permitted to retain
and/or dispose the same, or any part thereof, in any manner whatsoever, at
Tenant’s sole cost and expense and without liability to Landlord).

ARTICLE TEN

REPAIRS

10.01     Tenant shall be responsible for making all routine, interior repairs,
replacements of light bulbs and other minor items and for performing routine
maintenance to the Premises. All repairs, replacements and maintenance shall be
in quality and class at least equal to the original work. If after fifteen (15)
days prior written notice to Tenant (or in case of an emergency, such lesser
period as is reasonable under the circumstance) Tenant fails to make such
repairs, replacements or



7

 

--------------------------------------------------------------------------------

maintenance, Landlord may, but shall not be required to, make such repairs,
replacements or maintenance for Tenant’s account and at Tenant’s expense. All
such costs shall be paid by Tenant as additional rent in the manner set forth
under Paragraph 4.03. Tenant shall treat with due care all portions of the
Buildings and Premises. Landlord shall maintain and repair, commensurate with
other class “B” office buildings in Bergen County, New Jersey, the Buildings
systems, the structural portions of the Buildings (whether inside or outside of
the Premises), the roof, the foundation, the common areas of the Buildings, and
any item for which Tenant or another tenant in the Buildings is not responsible
to repair; excluding, however, (a) repairs of Tenant’s Property or Improvements
not occasioned by Landlord’s negligence and (b) repairs which Tenant is
obligated to make pursuant to Section 10.01 and the other terms of this Lease.
Nothing contained in this Section shall require Landlord to paint the Premises.
No liability of Landlord to Tenant shall, however, accrue under this Section
unless and until Tenant has given notice to Landlord of the specific repair
required to be made, or of the failure properly to furnish any service. Landlord
shall endeavor not to unreasonably interfere with Tenant’s use and occupancy of
the Premises in making any repairs or performing any maintenance required
pursuant to this Section, but Landlord shall not be obligated to use overtime
labor. Landlord shall also perform all work necessary, at Landlord’s sole cost,
to ensure that the enclosure of the Buildings for each floor of the Premises,
including, without limitation, the roof and all windows, shall be weather tight
and free of leaks. All damage to the Premises caused by leaks or infiltration
shall be repaired by Landlord at Landlord’s sole cost and expense. Tenant shall
permit Landlord and its agents to enter the Premises at all reasonable times to
inspect the Premises with reasonable advance notice, to clean windows, perform
cleaning services, maintain the Buildings, make repairs, to post notices of
non-liability for alterations, additions, or repairs, without any abatement of
rent to Tenant or damages for any loss of occupation or quiet enjoyment of the
Premises provided that Landlord or its agents will use reasonable efforts to
minimize interference with Tenant’s business activities. Landlord and its agents
may during the last nine (9) months of the Term, enter the Premises at
reasonable hours with reasonable advance notice, to exhibit the same to
prospective tenants.

10.02     If Landlord fails to maintain the Buildings or the Premises (to the
extent required under this Lease), including the heating, ventilation and
air-conditioning system serving the Premises, and such failure impairs Tenant’s
use or occupancy of the Premises, Tenant shall give Landlord written notice to
perform such work. If such failure by Landlord is not cured within ten (10) days
after delivery to Landlord of such written notice, then Tenant may (but is not
obligated to), cause such maintenance or repair to the Buildings or the Premises
provided however, Tenant shall only have the right to repair items that are (i)
solely within the Premises, or (ii) outside of the Premises but only service the
Premises. Notwithstanding the foregoing in this Section 10.02, if such acts to
be performed by Landlord are of such nature that the same cannot reasonably be
performed within such ten-day period, such failure shall be deemed to have been
cured if Landlord commences such performance within said ten-day period and
thereafter diligently and continuously undertakes to complete the same after
notice. If Tenant exercises its self-help remedy under this Section 10.02,
Landlord shall reimburse Tenant for the reasonable amount of expenses incurred
by Tenant in connection with such work within thirty (30) days of demand
therefor, which demand shall be accompanied by reasonable supporting
documentation, and if Landlord fails to pay Tenant such amount within such
30-day period, Tenant shall have the right to deduct such amount from the rent
payable under this Lease.

10.03.    Landlord shall employ contractors or laborers at so-called overtime or
other premium pay rates if necessary to make any repair required to be made by
it hereunder (other than a repair

 

8

 

--------------------------------------------------------------------------------

necessitated by the negligence or willful misconduct of Tenant’s employees,
agents, visitors while in the Premises, servants or contractors) to remedy any
condition that is dangerous to the health and safety of persons in the Premises.
In all other cases, at Tenant’s request, Landlord shall employ contractors or
laborers at so-called overtime or other premium pay rates and incur any other
costs or expenses in making any repairs, alterations, additions or improvements,
provided that Tenant shall pay to Landlord an amount equal to the difference
between the overtime or other premium pay rate and the regular pay rates for
such labor and any other overtime costs or expenses incurred by Landlord. In
addition, Landlord shall promptly repair and restore any of Tenant’s
installations or improvements, fixtures, furnishings and equipment that may be
damaged by Landlord or its agents during the course of any of Landlord’s
repairs, alterations, additions or improvements to the Buildings or the repairs
in the Premises.

ARTICLE ELEVEN

CLEANING CONTRACTOR  

11.01     Throughout the Term of this Lease, Landlord shall arrange to clean the
Premises (further provided, Tenant provides Landlord reasonable access to areas
to be cleaned) substantially in accordance with the cleaning specifications set
forth on Attachment B annexed hereto with a cleaning contractor hired by
Landlord and at Landlord’s expense. Tenant shall keep the Premises in reasonably
good order. Landlord’s cleaning is not required for: (A) tenant’s storage,
preparation, service or consumption of food or beverages which shall be cleaned
by Tenant and (B) those items caused by Tenant’s misuse or neglect of the
Premises. Tenant understands and agrees that the cleaning contractor is an
independent contractor and not an employee of Landlord. Tenant shall carry
insurance in such limits as it deems proper to cover any loss, damage,
destruction or theft of its and others possessions and property of whatever kind
or description, including by way of example money, furniture, personal property,
or equipment. Landlord agrees to (i) cooperate with Tenant in resolving problems
or complaints regarding the cleaning service provided by Landlord for the
Buildings, (ii) consult with Tenant and any other major tenant(s) in the
Buildings prior to making any changes to the level of cleaning service or the
cleaning service company, (iii) give due consideration to Tenant’s comments and
recommendations regarding cleaning service issues, including the identity of the
company providing cleaning services for the Buildings. In any event, Landlord
shall not materially reduce the level of cleaning service for the Buildings
below the level that exists as of the date of this Lease.

ARTICLE TWELVE

DESTRUCTION OF PREMISES

12.01     In the event of a partial destruction of the Premises during the Term
from fire or other casualty, Landlord shall, with reasonable diligence, repair,
or cause to be repaired, the Buildings (but not including any alterations or
improvements to the Premises made by Tenant), provided the repairs can be
completed within nine (9) months after the date that Landlord’s insurance claim
has been adjusted and collected (the “Maximum Restoration Period”). Within sixty
(60) days after the date of a casualty which causes partial destruction Landlord
shall deliver to Tenant Landlord’s estimate, as obtained from an independent
contractor, of the amount of time needed to repair such damage. Any partial
destruction shall neither annul nor void this Lease except that Tenant shall be
entitled to a proportionate reduction of rent while the repairs are being made
or during the period of time that Tenant is unable to use the Premises, or is
unable to access the Premises, any proportionate reduction being based on the
extent to which the making of repairs

 

9

 

--------------------------------------------------------------------------------

or inability to use or access Premises shall interfere with the business carried
on by Tenant in the Premises.

12.02      In the event that (a) the repairs cannot be completed within the
Maximum Restoration Period, or (b) the repairs cannot be made under the laws and
regulations of the applicable governmental authorities or (c) less than two (2)
years remain under the term of this Lease, this Lease may be terminated at the
option of either party upon thirty (30) days written notice. In the event that
the repairs can be completed within the Maximum Restoration Period but Landlord
fails to complete the repairs within such period, and such additional time (not
to exceed ninety (90) days) as necessitated by Force Majeure events, Tenant
shall have the right to terminate this Lease upon thirty (30) days notice to
Landlord.

12.03      Should the Buildings in which the Premises are situated be destroyed
to the extent of more than fifty percent (50%) of the replacement cost thereof,
either party hereto may, within forty five (45) days after such destruction,
elect to terminate this Lease, except Landlord shall not have the right to
terminate this Lease in such instance if the Premises are not damaged and Tenant
continues to have access to the Premises and the utilities serving the Premises.
However, if in Landlord’s good faith reasonable judgment, Tenant’s occupancy of
the Premises, after such a casualty, unreasonably interferes with the
reconstruction of the Buildings, Landlord shall have the right to require Tenant
to temporarily vacate the Premises during such period of the reconstruction as
is necessary to allow Landlord to complete the reconstruction without the
interference of Tenant’s occupancy. All rent shall abate during any period
Tenant is required to vacate the Premises under this Section. If Landlord
requires Tenant to temporarily vacate part of the Premises to allow Landlord to
complete reconstruction, Tenant shall be entitled to a proportionate reduction
of the rent while reconstruction proceeds. Any dispute as to whether Landlord is
acting reasonably with respect to the requirement to have Tenant vacate the
Premises under this Section 12.03 shall be settled by expedited arbitration
under the rules of the American Arbitration Association. A total destruction of
the Buildings in which the Premises are situated shall terminate this Lease. In
the event that this Lease is terminated under this Article Twelve, then (i) this
Lease and the term and estate hereby granted shall expire as of the date of
termination as provided above with the same effect as if such date were the
Expiration Date, (ii) the annual base rent and additional rent hereunder shall
be apportioned as of such date, (iii) Landlord shall return to Tenant the
security deposit in accordance with the provisions of Article Five (5), and (iv)
notwithstanding anything to the contrary in this Lease, Tenant shall have no
obligation to restore or remove any alterations in the Premises.

12.04      Landlord will not carry insurance of any kind on Tenant’s Property or
any Improvements made at Tenant’s sole cost and expense, and Landlord shall not
be obligated to repair any damage thereto or replace the same.

ARTICLE THIRTEEN

CONDEMNATION

13.01     If all or any part of the Premises is taken by eminent domain or
condemnation proceedings, this Lease shall terminate on the date when the
Premises shall be so taken, and the rent shall be apportioned as of that date.
Landlord shall receive the total of any award as a result of eminent domain or
condemnation proceedings. Nothing herein shall give Landlord any interest in or
preclude Tenant from seeking and recovering for its own account from the
condemning authority

 

10

 

--------------------------------------------------------------------------------

any award of compensation attributable to the taking or purchase of Tenant’s
personal property and moving expenses.

ARTICLE FOURTEEN

ASSIGNMENT AND SUBLEASE

14.01     Tenant may, without the consent of Landlord, sell, convey, mortgage,
assign, or otherwise transfer or encumber all or any part of Tenant’s interest
in this Lease and sublet all or any part of the Premises.

14.02     Provided that the subtenant or assignee has a minimum net worth of at
least One Million and 00/100 ($1,000,000) Dollars or has a credit rating that at
or above a Moody’s Investor Services Rating of B3 or a Standard & Poor’s Rating
of B-, Tenant’s subletting of the entire Premises or assignment of this Lease
shall release Tenant’s liability and duty to pay rent and perform all of its
other obligations hereunder. Provided that the subtenant has a minimum net worth
of at least One Million and 00/100 ($1,000,000) Dollars, has a credit rating
that at or above a Moody’s Investor Services Rating of B3 or a Standard & Poor’s
Rating of B-, Tenant’s subletting of a portion of the Premises shall release
Tenant’s liability and duty to pay rent and perform all of its other obligations
hereunder with respect to the portion of the Premises that has been sublet. If
the total amount of annual base rental, Electric Charges and additional rent for
Operating Expenses and Taxes payable under any sublease, calculated on a per
square foot basis (“Total Sublease Rent”) is less than the total amount payable
therefor under this Lease, calculated on a per square foot basis (the “Total
Lease Rent”), Tenant shall pay Landlord when the rent payments are due under
this Lease the difference between the Total Lease Rent and the Total Sublease
Rent multiplied by the number of square feet in the subleased premises. The
acceptance of rent by Landlord from any person other than Tenant shall be a
waiver by Landlord of Tenant’s obligation under this Lease.

14.03     Nothing herein shall prohibit Landlord from assigning its rights,
title and interests in this Lease. Furthermore, Landlord may assign this Lease
to any party that has purchased the Buildings at any time upon notice to Tenant.
In addition, nothing in this Lease is intended to prevent Landlord from
collaterally assigning this Lease in connection with a financing or financings
of the Buildings.

14.04     Landlord acknowledges that Tenant intends to sublet the Premises in
whole or part and/or to assign this Lease and agrees to cooperate with Tenant in
those efforts. In the event that any prospective subtenant or assignee requires
a longer term on this Lease that is being assigned or the proposed sublease,
Landlord agrees to grant additional term on this Lease or to enter into a new
lease for such longer term with the prospective subtenant or the prospective
assignee on commercially reasonable terms and conditions.

14.05     If Tenant assigns this Lease or subleases the entire Premises for the
Term of this Agreement, the management agreement between Landlord and Tenant
shall be terminated and the annual base rental shall be increased by $50,000, as
provided in Section 4.01.

ARTICLE FIFTEEN

INSURANCE

15.01     During the Term of this Lease, Tenant shall, at its sole cost and
expense, provide the following insurance coverages:

 

11

 

--------------------------------------------------------------------------------

(1)      Comprehensive General Liability (Broad Form) insurance against claims
for bodily injury (including death), personal injury, premises-operations,
contractual liability, and loss, damage or destruction of property in an amount
not less than Three Million ($3,000,000) Dollars combined single limit (bodily
injury and property damage liability).

 

(2)

Workers’ Compensation and Employer’s Liability:

  (A)   Employers compensation including Occupational Disease
coverage-statutory.

 

(B)

Employer’s Liability, per occurrence, in the amount of $500,000.

(3)      Automobile Liability, for owned, non-owned and hired vehicles in an
amount not less than $3,000,000 combined single limit (bodily injury and
property damage liability).

(4)      Fire and extended coverage insurance (contents broad form) on Tenant’s
personal property located in the Premises in amounts reasonably deemed adequate
by Tenant to fully insure such personal property. To the extent permitted by law
without affecting the coverage provided hereunder, Tenant waives any right to
recover against Landlord for loss or damage of Tenant’s personal property.

15.02     Tenant shall cause the policies of insurance set forth in Section
15.01 to be duly and properly endorsed by the insurance carrier as follows:

(1)      Landlord, their respective officers, directors and employees shall be
named as additional insureds on all insurance policies to the extent covered
claims are caused by the Tenant’s negligence in connection with Tenant’s
occupancy of the Premises, except Workers’ Compensation and fire and extended
coverage insurance. Any acceptance of insurance certificates by Landlord shall
in no way limit or relieve the Tenant of the duties and responsibilities assumed
by Tenant in this Lease.

(2)      The insurance set forth in Section 15.01 shall be rated not less than
B+VIII by A. M. Best Company, Oldwick, New Jersey.

(3)      The insurance set forth in Section 15.01 shall not be canceled,
terminated, altered, changed, modified, or amended without endeavoring to give
Landlord thirty (30) days advance written notice thereof.

15.03     Within ten (10) days after execution of the Lease, Tenant shall
furnish Landlord with certificates of insurance satisfactory to Landlord,
evidencing that the aforesaid insurance, in the minimum limits set forth above,
duly and properly endorsed, is in full force and effect.

15.04     Tenant shall provide Landlord with certificates evidencing renewal
policies at least prior to the expiration of each expiring policy.

15.05     In the event Tenant fails to obtain any insurance as provided by in
this Lease, Landlord shall have the right but not the obligation to obtain any
such insurance and the cost thereof shall be paid by Tenant as additional rent
with the first payment of rent which is due subsequent to Landlord’s

 

12

 

--------------------------------------------------------------------------------

incurring such cost, and Landlord shall have all remedies to collect the same as
rent as provided in this Lease and/or otherwise provided by law for the
collection of rent.

15.06.    (a)      Landlord agrees that during the Term of this Lease, it shall
keep the Buildings and the non-tenant owned fixtures, appurtenances and
equipment therein insured against damage and destruction with a special form,
“all risk” insurance policy for the full replacement, subject to such reasonable
deductible as Landlord determines (or if there is a mortgage or mortgages
encumbering the Buildings, as determined by the holder of such mortgage) and
Landlord agrees that it will include in its special form, “all risk” insurance
policies covering the Buildings and the non-tenant owned fixtures, appurtenances
and equipment therein appropriate clauses pursuant to which the insurance
companies (i) waive all right of subrogation against Tenant, its servants,
agents and employees with respect to losses payable under such policies, (ii)
release Tenant, its servants, agents and employees from claims related to such
losses and (iii) agree that such policies shall not be invalidated should the
insured waive or release a claim in writing prior to a loss any or all right of
recovery against any party for losses covered by such policies.

 (b)     Tenant agrees to include in its special form, “all risk” insurance
policy or policies covering its furniture, furnishings, fixtures and other
property removable by Tenant under the provisions of this Lease appropriate
clauses pursuant to which the insurance company or companies (i) waive the right
of subrogation against Landlord and its employees with respect to losses payable
under such policy or policies, (ii) release Landlord and its employees from
claims related to such losses, and (iii) agree that such policy or policies
shall not be invalidated should the insured waive or release a claim in writing
prior to a loss any or all right of recovery against any party for losses
covered by such policy or policies.

ARTICLE SIXTEEN

INDEMNIFICATION

16.01     Each Party (“Indemnitor”) hereto shall defend, indemnify and hold
harmless the other Party hereto and its respective officers, directors and
employees, (“Indemnified Parties”) from and against any and all claims, demands,
losses, damages, lawsuits, expenses (including reasonable costs and reasonable
attorney’s fees) or other liabilitiesfor bodily injury (including death) to any
person and loss, damage or destruction of any property to the extent directly
caused by any of the following:

(1)       The Indemnitor’s negligence in connection with Indemnitor’s use or
occupancy of the Premises;

(2)       Failure of Indemnitor to comply with any requirements of any
governmental authority;

(3)       Any uncured material breach or default on the part of Indemnitor under
this Lease,

excluding any and all claims, demands, losses, damages, lawsuits, expenses
(including reasonable costs and attorney’s fees), and/or other
liabilitiesrelated in whole or in part to Indemnified Parties’ acts or
omissions, negligent or otherwise.

 

13

 

--------------------------------------------------------------------------------

16.02     In the event any action or proceeding is brought against an
Indemnified Party by reason of any claim or demand referenced in Section 16.01,
Indemnitor shall defend such action or proceeding at Indemnitor’s expense with
counsel reasonably satisfactory to the Indemnified Parties.

ARTICLE SEVENTEEN

COMPLIANCE WITH LAWS

17.01     Tenant shall, in the use and occupancy of the Premises, fully comply
with all federal, state, and/or local laws, orders, rules and regulations
related to the Premises and Tenant’s use thereof, including without limitation
the Americans with Disabilities Act (the “ADA”); and with any lawful direction
of any public officer or Landlord’s insurer, which shall impose any duty upon
Tenant with respect to the Premises; and with any and all environmental laws,
rules, and regulations (each of the foregoing collectively, “Requirements”) .
Notwithstanding the preceding sentence, Tenant shall not be obligated to perform
any Alterations necessary to comply with any Requirements, unless compliance
shall be required by reason of (i) any cause or condition arising out of any
alterations or installations in the Premises made by Tenant, or (ii) Tenant’s
particular use, manner of use or occupancy on behalf of Tenant of the Premises
(as opposed to mere office use), or (iii) any breach of any of Tenant’s
covenants or agreements under this Lease. Tenant shall also comply with
reasonable rules and regulations promulgated by Landlord with respect to the use
and care of the Premises, the Buildings of which the Premises is a part, and the
common areas.

17.02     Owner shall comply with all Requirements applicable to the common
areas of the Buildings, including the ADA, and any other Requirements applicable
to the Buildings or the Premises for which Tenant is not obligated to comply
with.

ARTICLE EIGHTEEN

SURRENDER

18.01     At the expiration of the Term of this Lease, Tenant shall surrender
the Premises broom clean and in as good condition as it was in at the
commencement of the term hereof, reasonable wear and tear and damage due to
casualty excepted.

ARTICLE NINETEEN

DEFAULT

19.01     The occurrence of any of the following shall constitute an “event of
default” by Tenant under this Lease:

(1)       Any failure by Tenant to pay the rental within ten (10) business days
after such rental is due, which remains unpaid for five (5) days after written
notice of such failure is given by Landlord to Tenant.

(2)       A failure by Tenant to observe and perform any provision, condition or
covenant of this Lease where such failure continues for thirty (30) days after
written notice by Landlord to Tenant, or if such default is of such a nature
that it cannot with due diligence be completely remedied within said period of
30 days, if Tenant shall not, (i) within said 30 day period advise Landlord of
Tenant’s intention duly to institute all steps necessary to

 

14

 

--------------------------------------------------------------------------------

remedy such default, and (ii) duly institute within said 30 day period, and
thereafter diligently and continuously prosecute to completion all steps
necessary to remedy the same.

(3)       The making by Tenant of a general assignment for the benefit of
creditors; the filing against Tenant of a petition to have Tenant adjudged in
bankruptcy which shall continue for thirty (30) days from the date of filing;
the filing by Tenant of a petition to have Tenant adjudged a bankrupt or of a
petition for reorganization or arrangement under any bankruptcy law; the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets or judicial seizure of substantially all of Tenant’s assets or
of Tenant’s interest in this Lease.

ARTICLE TWENTY

REMEDIES

20.01     If an event of default shall occur, then Landlord may give to Tenant a
notice of intention to end the Term at the expiration of ten (10) days from the
date of the service of such notice of intention, and upon the expiration of said
ten (10) days this Lease and the term and estate hereby granted shall terminate
with the same effect as if that day were the Expiration Date, but Tenant shall
remain liable for damages as provided in this Article 20.

20.02     If an event of Tenant default occurs after expiration of the
applicable cure period, Landlord and Landlord’s agents may immediately, or at
any time after such default or after the date upon which this Lease and the Term
shall terminate, re-enter the Premises or any part thereof, without notice,
either by summary proceedings or by any other applicable action or proceeding,
or otherwise in accordance with Requirements (without being liable to
indictment, prosecution or damages therefor), and may repossess the Premises and
dispossess Tenant and any other persons from the Premises and remove any and all
of its or their property and effects from the Premises, without liability for
damage thereto, to the end that Landlord may have, hold and enjoy the Premises
and in no event shall re-entry be deemed an acceptance of surrender of this
Lease.

20.03     If this Lease shall terminate under the provisions of Section 20.01,
or if Landlord shall re-enter the Premises under the provisions of this Section
20.02, then (a) Tenant shall thereupon pay to Landlord the basic annual rent and
additional rent payable by Tenant to Landlord up to the time of such termination
of this Lease, or of such recovery of possession of the Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in Section
20.04, and (b) Landlord shall be entitled to retain all moneys, if any, paid by
Tenant to Landlord, whether as advance rent or security, but such moneys shall
be credited by Landlord against any base rent or additional rent due from Tenant
at the time of such termination or re-entry. Landlord, shall use commercially
reasonable efforts to relet the whole or any part or parts of the Premises from
time to time, either in the name of Landlord or otherwise, to such tenant or
tenants, for such term or terms ending before, on or after the Expiration Date,
at such rental or rentals and upon such other conditions, which may include
concessions and free rent periods, as Landlord in its sole discretion may
determine. Landlord, at Landlord’s option, may make such repairs, improvements,
alterations, additions, decorations and other physical changes in and to the
Premises as Landlord, in its sole discretion, considers advisable or necessary
in connection with any such reletting or proposed reletting, without relieving
Tenant of any liability under this Lease or otherwise affecting any such
liability.

 

15

 

--------------------------------------------------------------------------------

20.04     If this Lease shall terminate as provided in Article 19, or by or
under any summary proceeding or any other action or proceeding, or if Landlord
shall re-enter the Premises as provided in this Article, or by or under any
summary proceeding or any other action or proceeding, then, in any of said
events:

(a)    Tenant shall pay to Landlord all rent to the date upon which this Lease
shall have been terminated or to the date of re-entry upon the Premises by
Landlord, as the case may be;

(b)    Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any rent due at the time of such
termination or re-entry or, at Landlord’s option, against any damages payable by
Tenant;

(c)    Tenant shall be liable for and shall pay to Landlord, as damages, any
deficiency between the rent payable hereunder for the period which otherwise
would have constituted the unexpired portion of the Term (conclusively presuming
the Additional Rent to be the same as was payable for the year immediately
preceding such termination or re-entry) and the net amount, if any, of rents
(“Net Rent”) collected under any reletting for any part of such period (first
deducting from the rents collected under any such reletting all of Landlord’s
actual and reasonable expenses in connection with the termination of this Lease
or Landlord’s re-entry upon the Premises and in connection with such reletting
including all repossession costs, brokerage commissions, legal expenses,
alteration costs and other expenses of preparing the Premises for such
reletting);

(d)    Any deficiency in accordance with subdivision (c) above shall be paid in
monthly installments by Tenant on the days specified in this Lease for the
payment of installments of Fixed Rent. Landlord shall be entitled to recover
from Tenant each monthly deficiency as the same shall arise and no suit to
collect the amount of the deficiency for any month shall prejudice Landlord’s
right to collect the deficiency for any prior or subsequent month by a similar
proceeding. Alternatively, suit or suits for the recovery of such deficiencies
may be brought by Landlord from time to time at its election; and

(e)     In no event shall Tenant be entitled (i) to receive any excess of any
Net Rent under subdivision (c) over the sums payable by Tenant to Landlord
hereunder or (ii) in any suit for the collection of damages pursuant to this
Section, to a credit in respect of any Net Rent from a reletting except to the
extent that such Net Rent is actually received by Landlord prior to the
commencement of such suit. If the Premises or any part thereof should be relet
in combination with other space, then proper apportionment on a square foot area
basis shall be made of the rent received from such reletting and the expenses of
reletting.

20.05 A. If this Lease be terminated as provided in Article 19, or by or under
any summary proceeding or any other action or proceeding, or if Landlord shall
re-enter the Premises, Tenant covenants and agrees, notwithstanding anything to
the contrary contained in this Lease:

 

16

 

--------------------------------------------------------------------------------

(a)    That the Premises shall be, upon such earlier termination or re-entry, in
the same condition as that in which Tenant has agreed to surrender them to
Landlord on the Expiration Date;

(b)    That Tenant, on or before the occurrence of any event of default
hereunder, shall have performed every covenant contained in this Lease for the
making of any Improvement to the Premises or for repairing any part thereof; and

(c)    That, for the breach of either Subdivision (a) or (b) of this Subsection,
or both, Landlord shall be entitled immediately, without notice or other action
by Landlord, to recover, and Tenant shall pay, as and for agreed damages
therefor, the then cost of performing such covenants, plus interest thereon at
the Interest Rate for the period between the date of the occurrence of any event
of default and the date when any such work or act, the cost of which is
computed, should have been performed under the other terms of this Lease had
such event of default not occurred.

 B.    Each and every covenant contained in this Section shall be deemed
separate and independent, and not dependent on any other term of this Lease for
the use and occupation of the Premises by Tenant, and the performance of any
such term shall not be considered to be rent or other payment for the use of
said Premises. It is understood that the consideration for the covenants in this
Section is the making of this Lease, and the damages for failure to perform the
same shall be in addition to and separate and independent of the damages
accruing by reason of default in observing any other term of this Lease.

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

Each right of Landlord provided for in this Lease shall be cumulative and shall
be in addition to every other right provided for in this Lease or now or
hereafter existing at law or in equity, by statute or otherwise, and the
exercise or beginning of the exercise by Landlord of any one or more of such
rights shall not preclude the simultaneous or later exercise by Landlord of any
or all other rights provided for in this Lease or now or hereafter existing at
law or in equity, by statute or otherwise.

20.06     Despite Landlord’s re-entry, Tenant shall remain liable for all of its
obligations under this Lease, and Landlord shall use commercially reasonable
efforts to re-rent the Premises. To the extent permitted under applicable
Requirements, Tenant waives any legal requirement for notice of intention to
reenter and any right of redemption.

20.07     All remedies available to Landlord at law or in equity shall be in
addition to those provided hereunder. All such remedies shall be cumulative and
concurrent, and shall survive termination of this Lease. No termination or
re-entry by Landlord shall deprive Landlord of any such remedies or actions.

 

17

 

--------------------------------------------------------------------------------

ARTICLE TWENTY-ONE

SUBORDINATION & ATTORNMENT

21.01     This Lease is subject and subordinate at all times to the lien of
existing and future mortgages on the Buildings and the Premises (“Superior
Mortgage”); provided, however, that as a condition to such subordination, the
holder of any such Mortgage shall enter first into a written agreement with
Tenant in recordable form to the effect that: in the event of foreclosure or
other action taken under the Superior Mortgage by the holder thereof, this Lease
and the rights of Tenant hereunder shall not be disturbed but shall continue in
full force and effect so long as Tenant shall not be in default hereunder beyond
any applicable grace or notice period, and b. such holder shall permit insurance
proceeds and condemnation proceeds to be used for any restoration and repair
required by this Lease.

21.02     If Landlord’s or Landlord’s mortgagee or their successor or any
successor succeeds to Landlord’s interests under this Lease, whether voluntarily
or involuntarily, the Tenant shall attorn to such person or entity and recognize
such person or entity as Landlord under this Lease.

ARTICLE TWENTY-TWO

LANDLORD'S EXONERATION

22.01     Landlord shall not be liable for any personal injury or property
damage (including without limitation for damage to Tenant’s vehicles or vehicles
in Tenant care, control or custody) to Tenant or its officers, employees, and
invitees irrespective of how such injury or damage may be caused, whether from
action of the elements or acts of Landlord or occupants of adjacent properties,
except when caused by the negligence or intentional misconduct of Landlord.

22.02     Landlord shall not be liable for any personal injury or property
damage to Tenant or its officers, employees, and invitees irrespective of how
such injury or damage may be caused, whether from action of the elements or acts
of Landlord or occupants of adjacent properties, except when caused by the
negligence or intentional misconduct of Landlord.

ARTICLE TWENTY-THREE

NOTICES

23.01     All notices, demands, requests, consents, approvals or other
communications (for the purpose of this Section collectively called “Notices”)
required or permitted to be given hereunder or which are given with respect to
this Lease shall be in writing and shall be sent by tested telex, by registered
or certified mail, return receipt requested, postage prepaid or nationally
recognized overnight courier or personal delivery made with evidence of delivery
or receipt obtained on a business weekday, addressed as follows:

 

18

 

--------------------------------------------------------------------------------

TO LANDLORD:

 

 

Jong B. Lim

 

   

13 Wildwood Road

 

   

Saddle River, NJ 07458

 

   

201-694-5761 (tel)

 

   

JongL62614@aol.com (email)

 

and

 

   

Jin Lee, Esq.

 

   

460 Bergen Blvd. #203

 

   

Palisades Park, NJ 07650

 

   

201-585-7011 (tel)

 

   

201-585-7033 (fax)

 

   

LeeparkLLC@hotmail.com (email)

 

TO TENANT

 

   

Butler of New Jersey Realty Corp.

 

   

110 Summit Avenue

 

   

Montvale, New Jersey 07645

 

   

Attn: Richard S. Paras, Esq., Asst. Secretary

 

   

and

 

   

Robert S. Moran, Esq.

 

   

Corporate Counsel

 

   

McBreen & Kopko, Esqs.

 

   

110 Summit Avenue

 

   

Montvale, NJ 07645

 

 



19

 

--------------------------------------------------------------------------------

or such other address as such party shall have specified most recently by like
Notice. Notice mailed as provided herein shall be deemed given on the third New
Jersey business day following the date so mailed. Notices may be given by either
party’s counsel.

ARTICLE TWENTY-FOUR

ESTOPPEL CERTIFICATE

24.01     Tenant shall from time to time, within ten (10) business days after
request by Landlord, execute and deliver to Landlord or any other person
designated by Landlord an estoppel certificate, in form reasonably satisfactory
to Landlord, which certifies: (a) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, describes them) (b) the
expiration date of the Lease Term and that there are no agreements with Landlord
to extend or renew the Lease Term or to permit any holding over (or if there are
any such agreements, describes them and specifies the periods of extension or
renewal) (c) the date through which the Base Rent and additional rent have been
paid (d) that to the best knowledge of the signer of the certificate Landlord is
not in default in the performance of any of its obligations under this Lease
(or, if there are any such defaults, describes them) (e) that Tenant is not
entitled to any credits, offsets, defenses or deductions against payment of the
rent hereunder (or, if they exist, describes them) and (f) to the best knowledge
of the signer of the certificate such other information concerning this Lease or
Tenant as Landlord or any other person designated by Landlord shall reasonably
request. An estoppel certificate issued by Tenant pursuant to this Article shall
be a representation and warranty by Tenant who may be relied on by Landlord and
by others with whom Landlord may be dealing, regardless of independent
investigation.

24.02     Landlord shall from time to time, within ten (10) business days after
request by Tenant, execute and deliver to Tenant or any other person designated
by Tenant, in connection with a sublease, assignment, Permitted Transfer or any
financing or audit of Tenant’s business, an estoppel certificate, in form
reasonably satisfactory to Tenant, which certifies: (a) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
describes them) (b) the expiration date of the Lease Term and any options to
extend or renew the Lease Term (if any), (c) the date through which the base
rent and additional rent have been paid, (d) that to the best knowledge of the
signer of the certificate Tenant is not in default in the performance of any of
its obligations under this Lease (or, if there are any such defaults, describes
them) and (d) to the best knowledge of the signer of the certificate such other
information concerning this Lease or Landlord as Tenant or any other person
designated by Tenant shall reasonably request. An estoppel certificate issued by
Landlord pursuant to this Article shall be a representation and warranty by
Landlord who may be relied on by Tenant and by others with whom Tenant may be
dealing. Landlord shall furnish to Tenant an agreement for the benefit of
Tenant’s lenders, from time to time, acknowledging that Landlord’s rights with
respect to Tenant’s property are subordinate to any existing or future rights of
Tenant’s lenders under agreements between Tenant and its lenders.

ARTICLE TWENTY-FIVE

SIGNS

25.01     Tenant shall not place or erect any signs of any nature on (i) any
part of the Premises that is visible from the outside of the Buildings, (ii) the
Buildings or sidewalk adjoining the Buildings, or (iii) on any part of
Landlord’s property surrounding the Buildings, provided, however, that Landlord

 

20

 

--------------------------------------------------------------------------------

shall permit Tenant, its assignees and subtenants to place a directory type
sign, consistent with the other signs in the Buildings, near the entrance doors
to the Premises and in the Buildings’ lobby. The size, location, colors,
materials, and style of any sign shall be subject to Landlord’s right of
approval in its sole but reasonable discretion.

ARTICLE TWENTY-SIX

QUIET ENJOYMENT

26.01     Landlord covenants that if and so long as Tenant is not in default
under this Lease beyond the expiration of any notice and cure period, Tenant
shall peaceably and quietly have, hold and enjoy the Premises for the Term of
this Lease subject to the provisions of this Lease.

ARTICLE TWENTY-SEVEN

[Intentionally blank]

ARTICLE TWENTY-EIGHT

RIGHT TO NOTIFICATION

28.01     Subject to any superior rights that exist on the date hereof in favor
of any existing tenant in the Buildings (but not future tenants), Tenant shall
have a right of first offer on any non-de minimus rentable office space within
the Buildings becoming available for lease to a third party (“Offer Space”).
Landlord’s notice to Tenant (the “Offer Notice”) shall include a floor plan of
the Offer Space, the rentable square footage of the Offer Space, and any other
financial terms of Landlord’s offer. Base rental for the Offer Space shall be
equal to the base rental payable for the Premises on a per rentable square foot
basis. Landlord may not send an Offer Notice to Tenant more that nine months in
advance of the date Landlord anticipates such Offer Space being available, or
less than thirty (30) days in advance of the date Landlord anticipates such
Offer Space being available. The Offer Space shall have a term ending on the
Expiration Date and shall be subject to the Renewal Term hereunder. Tenant shall
forfeit its right to lease the Offer Space that is the subject of a valid Offer
Notice if it does not accept the offer to lease such Offer Space within 15 days
after receipt of a valid Offer Notice that meets the terms and conditions set
forth herein. TIME IS OF THE ESSENCE with respect to Tenant’s acceptance of the
Offer Notice.

ARTICLE TWENTY-NINE

OPTION TO RENEW

29.01     Provided Tenant is not then in default beyond all notice and cure
period hereunder, Tenant shall have one (1) option to renew this Lease for an
additional period of five (5) years (the “Renewal Term”). Base rental for such
additional period shall be at 95% of the fair market value rental at the time of
the renewal. Tenant’s option shall expire if Tenant fails to notify Landlord of
its decision to renew no later than nine (9) months in advance of the expiration
of the initial Term of this Lease. Such extension shall be on the same terms,
covenants and conditions provided for in the original Term except for this
section, and except that the base rental and escalations during any option term
shall be determined as follows: If Tenant exercises the option to review,
Landlord and Tenant shall have a one (1) month period during which to negotiate
the new base rental and escalations. If both parties cannot agree on a new base
rental and escalations then the new base rent and escalations

 

21

 

--------------------------------------------------------------------------------

shall be at 95% of the fair market rental then in effect on substantially
equivalent properties, of substantially equivalent size, in equivalent areas
(but not less than the rental rate specified in this Lease). In the event that
Landlord and Tenant cannot agree on a new fair market base rental and
escalations for the Renewal Term within eight (8) months prior to the first day
of the Renewal Term then the same shall be determined as follows. Landlord shall
notify Tenant of Landlord’s determination of the fair market base rental, which
shall constitute the maximum that Landlord can claim is the fair market base
rental of the Premises for the Renewal Term in any arbitration thereof
(“Landlord’s Maximum Determination”). Within 30 days after Landlord shall have
given Tenant Landlord’s Maximum Determination, Tenant shall notify Landlord
whether Tenant disputes Landlord’s Maximum Determination and, if Tenant disputes
Landlord’s Maximum Determination, Tenant shall set forth in such notice Tenant’s
good faith determination of the fair market base rental of the Premises for the
Renewal Term, which shall constitute the minimum that Tenant can claim is the
fair market base rental for the Premises for the Renewal Term in any arbitration
thereof (“Tenant’s Minimum Determination”).

29.02.     If Tenant disputes Landlord’s determination of fair market base
rental, and Landlord and Tenant fail to agree as to the amount thereof within 30
days after the giving of Tenant’s notice, then the dispute shall be resolved by
arbitration as set forth below. If the dispute shall not have been resolved on
or before the first day of the Renewal Term, then pending such resolution,
Tenant shall pay, as base rental for the Renewal Term, an amount equal to
one-half the sum of Landlord’s Maximum Determination and Tenant’s Minimum
Determination. If such resolution shall be in favor of Tenant, then within 30
days after the final determination of fair market base rental, Landlord shall
refund to Tenant any overpayment and if such resolution shall be in favor of
Landlord, Tenant shall promptly pay to Landlord any underpayment. Any dispute as
to fair market base rental shall be determined as follows. A real estate broker
specializing in office leasing, and licensed in New Jersey and having at least
ten (10) years experience leasing commercial office buildings in New Jersey (the
“Baseball Arbitrator”) shall be selected and paid for jointly by Landlord and
Tenant. If Landlord and Tenant are unable to agree upon the Baseball Arbitrator,
then the same shall be designated by the American Arbitration Association
(“AAA”). The Baseball Arbitrator selected by the parties or designated by the
AAA shall not have been employed by Landlord or Tenant during the previous ten
(10) year period. Landlord and Tenant shall each submit to the Baseball
Arbitrator and to the other its determination of the fair market base rental for
the Renewal Term, as set forth above. The Baseball Arbitrator shall determine
which of the two rent determinations more closely represents the fair market
base rental for the Renewal Term, taking into account all relevant factors,
whether favorable to Landlord or Tenant. The Baseball Arbitrator may not select
any other rental value for the Renewal Term other than one submitted by Landlord
or Tenant. The determination of the Baseball Arbitrator shall be binding upon
Landlord and Tenant and shall serve as the base rental payable for the Renewal
Term. After the base rental payable for the Renewal Term has been determined,
the parties shall execute and deliver an instrument setting forth same, but the
failure to so execute and deliver any such instrument shall not affect the
determination of such base rental in accordance with this Article 29.

Notwithstanding anything to the contrary contained in this Lease, the Base
rental during the Renewal Term shall not be less than the Base rental for the
period immediately preceding the Renewal Term.

 

22

 

--------------------------------------------------------------------------------

ARTICLE THIRTY

ADDITIONAL RENT

30.01

The Tenant shall also pay to the Landlord “additional rent,” as hereinafter
provided.

For purposes of calculating the Operating Expenses for the Expense Base Year
only, the Operating Expenses will be grossed up to an amount that reflect that
all of the rentable areas of the Buildings (including the rentable areas of the
lower level) are at no less than 95% occupancy.

Definitions. For the purposes of this Lease, the parties have agreed that:

(1)     The term “Taxes” shall mean the total amount of real estate taxes now or
hereinafter assessed or imposed against the Buildings. “Taxes” shall not include
income, gift, inheritance or estate taxes nor shall it include any transfer or
excise tax imposed in the transfer of any interest in the Buildings or the land
or income, franchise or “value added” tax.

 

(2)

The term “Tax Base Year” shall mean the calendar year 2007.

(3)     The term “Operating Expenses” shall mean the total amount of all
expenses charged to, paid by or incurred by the Landlord in the management,
repair, servicing and operation of the Buildings, including without limitation
maintenance and repair costs, steam, snow removal, landscaping, electricity,
water, water rates, frontage charges, sewer rents, fuel, air conditioning,
insurance, labor costs, window cleaning, lighting, janitorial services,
cafeteria (if any), and all other expenses of operation, maintenance and repair
of real property. Notwithstanding the foregoing, Operating Expenses shall not
include tenant electricity, which shall be included as a separate cost to
Tenant. In addition, Operating Expenses shall not include the items listed an
Attachment C annexed hereto.

 

(4)

The term “Expense Base Year” shall mean the calendar year 2007.

(5)     “Tenant’s Proportionate Share” shall mean the percentage calculated by
dividing the rentable area contained in the Premises (exclusive of the Basement
Storage Premises) of Eleven Thousand Five Hundred Sixty-One (11,561) square feet
by one hundred (100%) percent of the rentable square foot area of the Buildings
which is eighty four thousand two hundred eighty one (84,281) square feet.
Tenant’s “Proportionate Share” percentage has been established as 13.72%
percent.

(6)     Taxes. If the Taxes in any year subsequent to the Tax Base Year shall be
greater than the Taxes in the Tax Base Year, the Tenant shall pay to the
Landlord the Tenant’s Proportionate Share of the increased Taxes for such
subsequent year over the Taxes of the Tax Base Year.

(7)     Operating Expenses. If the Operating Expenses in any year subsequent to
the Expense Base Year shall be greater than the Operating Expenses in the
Expense Base Year, the Tenant shall pay to the Landlord as additional rent an
amount equal to Tenant’s

 

23

 

--------------------------------------------------------------------------------

Proportionate Share of the increase in Operating Expenses for such subsequent
year over the Operating Expenses of the Expense Base Year.

(8)     Payment. In order to provide for current payments on account of any
increases in Taxes and Operating Expenses over the 2007 Base Year commencing on
January 1, 2008 Tenant agrees, at Landlord’s request, to pay, as additional
rent, Tenant’s estimated share due for the ensuing twelve (12) months, as
reasonably estimated by Landlord from time to time, in twelve (12) monthly
installments, each in an amount equal to 1/12th of Tenant’s share so estimated
by Landlord commencing on the first day of the month following the month in
which Landlord notifies Tenant of the amount of Tenant’s estimated share.
Landlord reserves the right to make such estimates of the Tenant’s share of the
Operating Expenses and Taxes or to change its estimates at any time during the
Term of the Lease within. Within ninety (90) days after the end of each calendar
year during the Term of this Lease, commencing with calendar year 2007, Landlord
shall deliver to Tenant a statement of the actual Operating Expenses and Taxes
for such calendar year (“Landlord’s Statement”). Landlord’s Statement shall
contain a reasonable number of categories of Operating Expenses such that Tenant
can reasonably determine the categories of Operating Expenses that increased (or
decreased) from the prior calendar year (i.e., insurance, janitorial, natural
gas,). If, as finally determined, Tenant’s share shall be more than the
aggregate of all installments so paid on account of Tenant to the Landlord for
such twelve (12) month period, then Tenant shall pay to Landlord the amount of
such underpayment. If Tenant’s share is less than the aggregate of all
installments so paid on account of Tenant to the Landlord for such twelve (12)
month period, then Landlord shall apply the excess as a credit against the
additional rent due the following year unless such excess is due after the
expiration or termination of this Lease in which event Landlord shall promptly
refund such excess amount to Tenant. Provided that Tenant is not then in
monetary default beyond the expiration of all notice and cure periods, Tenant
(or auditors designated by Tenant) shall have the right, for the 180 day period
after the delivery of Landlord’s Statement, during regular business hours, to
audit Landlord’s books and records to verify the Operating Expenses, Taxes and
Landlord’s calculation of Tenant’s Proportionate Share of the Operating Expenses
and Taxes. Tenant shall have the right to audit the Expense Base Year during the
first time Tenant performs and audit under this Article. The obligation of
Tenant with respect to the payment of such additional rent shall survive the
termination of this Lease. Any payment made pursuant to this subparagraph shall
be made without prejudice to any right of the Landlord to correct any item(s) as
billed pursuant to the provisions hereof. Except as set forth in Paragraph (10)
below, failure by Landlord to make such estimates of increase in Tenant’s share
during the Term of this Lease shall not constitute a waiver by Landlord of its
right to require or collect the increase in additional rent.

(9)     After Landlord shall have given Tenant access to Landlord’s books and
records Tenant may file a written exception with Landlord to any of the
Operating Expenses or Taxes, including those for the Base Expense Year or Tax
Base Year. If Landlord and Tenant do not agree to resolve any dispute with
respect to Tenant’s written exception within thirty (30) days of Landlord’s
receipt, the parties shall submit the dispute to binding arbitration before a
reputable firm of independent certified public accountants chosen jointly by
Landlord and Tenant to be paid for equally by Landlord and Tenant except that if
the arbitrator’s award finds that Landlord overstated Operating Expenses

 

24

 

--------------------------------------------------------------------------------



payable by Tenant by more than five (5%) percent, then Landlord shall be
responsible for the fees of the arbitrator and the reasonable charges of
Tenant’s auditor.

(10)     If Landlord shall have failed to render a Landlord’s Statement with
respect to any calendar year for a particular item or items within twenty four
(24) months after the end of the applicable calendar year, Landlord may not then
attempt to charge Tenant for such item or items and Tenant shall not be
obligated to make any further Operating Expense or Tax payment with respect to
such calendar year with respect thereto.

ARTICLE THIRTY-ONE

MISCELLANEOUS PROVISIONS

 

31.01     This Lease shall be governed by, construed, and enforced in accordance
with the laws of the State of New Jersey, which courts shall have exclusive
jurisdiction over any disputes arising from or related to the terms hereof.

31.02     Both parties agree that the state courts of New Jersey shall have
exclusive jurisdiction in any controversy relating to or arising out of this
Lease.

31.03     In the event Landlord or Tenant institutes an action or proceeding
against the other party under this Lease, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees, interest, court costs and
disbursements in connection with such action or proceeding.

31.04     In construing this Lease, feminine or neuter pronouns shall be
substituted for those masculine in form and vice versa, and plural terms shall
be substituted for singular and singular and plural in any place in which the
context so requires.

31.05     The provisions of this Lease shall be binding on and inure to the
benefit of the parties, successors and permitted assigns.

31.06     Nothing contained in this Lease shall be deemed or construed to create
the relationship of principal and agent or of partnership or of joint venture or
of any association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the computation of rent nor any other
provisions contained in this Lease nor any act or acts of the parties hereto
shall be deemed to create any relationship between Landlord and Tenant other
than the relationship of landlord and tenant.

31.07     The titles of the Articles and Sections throughout this Lease are for
convenience of reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meeting of the provisions of this instrument.

31.08     All negotiations, considerations, representations and understandings
between the parties, whether written or oral, are incorporated in this Lease,
and Tenant acknowledges that Landlord has made no representations or promises
with respect to the Premises except as may be expressly set forth herein.

 

25

 

--------------------------------------------------------------------------------

31.09     This Lease contains all of the agreements and representations between
the parties. None of the terms of this Lease shall be waived, modified, or
changed to any extent except by a written instrument signed and delivered by
both parties.

31.10     If any term or provision of this Lease or the application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Lease or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.

31.11     Square footage used herein is approximate and no claim or liability
will exist if the square footage referenced herein is immaterially different
than expressed herein.

ARTICLE THIRTY-TWO

STORAGE SPACE  

32.01      During the Term of this Lease Tenant shall continue to have the right
to use the Basement Storage Space at no additional cost. Said space shall not
constitute rentable area square footage for purposes of Article Thirty.

ARTICLE THIRTY-THREE

BROKERS

33.01      Landlord represents that it has dealt with no broker or brokers and
Tenant represents that it has dealt with no broker or brokers, in connection
with the negotiation, execution and delivery of this Lease. Each party shall
defend, indemnify and hold harmless the other party from and against any claims
or demands arising from the inaccuracy of any statement in this Section.

IN WITNESS WHEREOF THE PARTIES HERETO have executed this Lease the date and year
first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Butler Services, Inc.

 

               

BY:

 

BY:

 

 

 

 

 

 

 

 

 

TITLE:

 

TITLE:

 

 

 

 

 

 

26

 

--------------------------------------------------------------------------------

Attachment A

Floor Plan Showing the Premises

 

 